DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed August 6, 2021 for application 16/583,846.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 have been amended.  Claims 2, 9, and 16 have been cancelled. There are no new claims.  Thus 1, 3-8, 10-15, and 17-23 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.


Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-23 are allowed.  

Reasons for Allowance
With respect to independent claims 1, 8, and 15, the prior art does not teach or suggest “a migration request for migrating financial institution data ... the migration request comprising a source file path and a target file location, the first data environment being associated with a private network and the second data environment being associated with a public network; capturing, by the computer-based system, source file metadata based at least in part on the source file path and the migration request; converting, by the computer-based system, a source file associated with the migration request to a parquet file using a parquet conversion function; identifying, by the computer-based system, personally identifiable information comprising at least a transaction account member number in the parquet file; and in response to receiving an approval to migrate the financial institution data from the first data environment to the second data environment from a user associated with the personally identifiable information: transferring, by the computer-based system, the converted source file from the first data environment ... to the second data environment via a second transfer process” as described in claim 1.

Examiner is able to find prior art for converting metadata for an object from an internal representation to a plurality of data formats, including the Apache Parquet format as described in US 11,016,946 B1 filed in 2015 by EMC.   This application discloses a data request to store and retrieve object data and metadata where the request includes a path identifying one or more objects, where the data may be stored in a private or public cloud computing storage system.   However, this application does not encompass the concept of searching the converted 

Examiner is able to find prior art for identifying personal private data in the parquet file and converting a single parquet file in a plurality of parquet files so that data may be segregated as containing, or not containing, PII information that needs to be protected.   See Upadhyay 2020/0117824 paras [0052]-[0060].   Upadhyay does encompass a need for consent, and reviewing data to determine if the user has consented to the transfer of data.  However, Upadhyay does not dynamically request the consent from the user upon the determination that the data contains PII information.  Instead, it relies upon a consent database that was built in advance of any request.

Examiner is able to find prior art that discloses a consent database that enables a user to record their consent using links and stores one or more previously provided valid consents, or withdrawn consents, (3) etc. in a pre-recorded databases.  See Barday 201900332802 paras [0206]-[0209].   However, this solution does not suggest searching for PII in a generated parquet file and dynamically soliciting a request from a user to authorize the release of the data to enable moving data from a private database into a public database.

Dependent claims 3-7, 10-14, and 17-23 are allowable by virtue of the dependence from allowable independent claims 1, 8, and 15.  




Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138